CREAMER, Attorney General,
—You have recently requested my opinion concerning the statutory authority of the board with respect to the establishment and operation of Intensive Parole Centers. You have stated that these centers would provide residential facilities and treatment programs according to the need of selected parolees.
The pertinent statutory authority provides that a parolee’s rehabilitation, adjustment and restoration to social and economic life and activity shall be aided and facilitated by “guidance and supervision” under parole administration: Act of August 6, 1941, P.L. 861, 61 PS §331.1.
In providing this guidance and supervision, the board has long recognized a necessity for and has utilized various grades of intensity of supervision according to the needs of each particular parolee. Insofar as the proposed residential centers with their associated programs would provide another grade of intensity of supervision, through which the board could better carry out its function, the board would not be surpassing its statutory grant of authority. For example, an individual who might not otherwise be paroled due to the lack of a suitable home or employment, might be paroled to one of these centers located in the community, and thereby receive necessary *536guidance and opportunity to locate or establish a suitable home or employment. Or it may be that an individual, already paroled but having difficulty at home or engaging in activity which might later lead to a violation of parole if not corrected, could be entered into the program through a special condition of his parole and thereby receive closer guidance and supervision at one of these centers.
The board has for quite some time validly utilized similar residential centers and associated programs, but such centers were sponsored by other groups and organizations. The mere fact that these proposed centers would be under the dominion and control of the board in no way alters the board’s authority with respect to the establishment and operation of such programs.